IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

URIYAAL ABDULLAH                     NOT FINAL UNTIL TIME EXPIRES TO
MUSTAFA,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-3050
v.

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed December 4, 2015.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Uriyaal Abdullah Mustafa, pro se, Appellant.

Dorothy Ridgway, Acting General Counsel, Department of Corrections, Pamela Jo
Bondi, Attorney General, and Holly Simcox, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and WINOKUR, JJ., CONCUR.